
	
		I
		111th CONGRESS
		2d Session
		H. R. 4687
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide grants to States for low-income housing
		  projects in lieu of low-income housing credits.
	
	
		1.Short titleThis Act may be cited as the
			 Low Income Housing Tax Credit Exchange
			 Expansion and Job Creation Act of 2010.
		2.Grants to states
			 for low-income housing projects in lieu of low-income housing credit
			 allocations for 2010
			(a)In
			 generalThe Secretary of the Treasury shall make a grant to the
			 housing credit agency of each State in an amount equal to such State’s
			 low-income housing credit allocation election amount.
			(b)Low-Income
			 housing credit allocation election amountFor purposes of this
			 section, the term low-income housing credit allocation election
			 amount means, with respect to any State, such amount as the State may
			 elect which does not exceed 85 percent of the product of—
				(1)the sum of—
					(A)100 percent of the
			 State housing credit ceiling for 2010 which is attributable to amounts
			 described in clauses (i) and (iii) of section 42(h)(3)(C) of the Internal
			 Revenue Code of 1986, plus
					(B)40 percent of the
			 State housing credit ceiling for 2010 which is attributable to amounts
			 described in clauses (ii) and (iv) of such section, multiplied by
					(2)10.
				(c)Subawards for
			 low-Income buildings
				(1)In
			 generalA State housing credit agency receiving a grant under
			 this section shall use such grant to make subawards to finance the construction
			 or acquisition and rehabilitation of qualified low-income buildings. A subaward
			 under this section may be made to finance a qualified low-income building with
			 or without an allocation under section 42 of the Internal Revenue Code of 1986,
			 except that a State housing credit agency may make subawards to finance
			 qualified low-income buildings without an allocation only if it makes a
			 determination that such use will increase the total funds available to the
			 State to build and rehabilitate affordable housing. In complying with such
			 determination requirement, a State housing credit agency shall establish a
			 process in which applicants that are allocated credits are required to
			 demonstrate good faith efforts to obtain investment commitments for such
			 credits before the agency makes such subawards.
				(2)Subawards
			 subject to same requirements as low-income housing credit
			 allocationsAny such subaward with respect to any qualified
			 low-income building may be in the form of a grant or a loan of any duration and
			 shall be made in the same manner and shall be subject to the same limitations
			 (including rent, income, and use restrictions on such building) as an
			 allocation of housing credit dollar amount allocated by such State housing
			 credit agency under section 42 of the Internal Revenue Code of 1986, except
			 that such subawards shall not be limited by, or otherwise affect (except as
			 provided in subsection (i)(9) of such section), the State housing credit
			 ceiling applicable to such agency.
				(3)Compliance and
			 asset managementThe State housing credit agency shall perform
			 asset management functions to ensure compliance with section 42 of the Internal
			 Revenue Code of 1986 and the long-term viability of buildings funded by any
			 subaward under this section. The State housing credit agency may collect
			 reasonable fees from a subaward recipient to cover expenses associated with the
			 performance of its duties under this paragraph, including the reasonable costs
			 of administering such subawards. The State housing credit agency may retain an
			 agent or other private contractor to satisfy the requirements of this
			 paragraph.
				(4)RecaptureThe
			 State housing credit agency shall impose conditions or restrictions, including
			 a requirement providing for recapture, on any subaward under this section so as
			 to assure that the building with respect to which such subaward is made remains
			 a qualified low-income building during the compliance period. Any amounts of
			 recapture shall be proportional to the length of time of the noncompliance
			 compared to the 15-year compliance period and the percentage of qualified basis
			 out of compliance compared to the total qualified basis. Any such recapture
			 shall be payable to the Secretary of the Treasury for deposit in the general
			 fund of the Treasury and may be enforced by means of liens or such other
			 methods as the Secretary of the Treasury determines appropriate. A State
			 housing credit agency may subordinate any such lien (or other security
			 interest) to other loans made by third parties.
				(d)Return of unused
			 grant fundsAny grant funds not used to make subawards under this
			 section before January 1, 2012, shall be returned to the Secretary of the
			 Treasury on such date. The portion of any subaward which is not disbursed
			 before such date shall be returned to the Secretary of the Treasury on such
			 date unless the subawardee has paid or incurred before January 1, 2012, at
			 least 30 percent of the subawardee’s total adjusted basis in land and
			 depreciable property that is reasonably expected to be part of the low-income
			 housing building with respect to which such subaward is made. The portion of
			 any subaward which is not disbursed before January 1, 2013, shall be returned
			 to the Secretary of the Treasury on such date. Any subawards returned to the
			 State housing credit agency on or after January 1, 2012, shall be promptly
			 returned to the Secretary of the Treasury. Any amounts returned to the
			 Secretary of the Treasury under this subsection shall be deposited in the
			 general fund of the Treasury.
			(e)DefinitionsAny
			 term used in this section which is also used in section 42 of the Internal
			 Revenue Code of 1986 shall have the same meaning for purposes of this section
			 as when used in such section 42. Any reference in this section to the Secretary
			 of the Treasury shall be treated as including the Secretary's delegate.
			(f)AppropriationsThere
			 is hereby appropriated to the Secretary of the Treasury such sums as may be
			 necessary to carry out this section.
			3.Grants to states for
			 low-income housing projects in lieu of low-income housing credits for
			 bond-subsidized housing projects
			(a)In
			 generalThe Secretary of the Treasury shall make a grant to each
			 State in an amount equal to such State’s low-income bond-subsidized housing
			 election amount.
			(b)Low-Income
			 bond-Subsidized housing election amountFor purposes of this section—
				(1)In
			 generalThe term low-income bond-subsidized housing
			 election amount means, with respect to any State, such amount as the
			 State may elect which does not exceed 85 percent of the State’s bond-subsidized
			 credit amount.
				(2)Bond-subsidized
			 credit amountThe term bond-subsidized credit
			 amount means, with respect to any State, the aggregate amount of
			 low-income housing credits which the State determines would, but for section
			 42(i)(9) of the Internal Revenue Code of 1986, be awarded under section
			 42(h)(4)(B) of such Code times 10 with respect to qualified low-income
			 buildings receiving an allocation of qualified residential rental project bonds
			 of such State during 2010.
				(3)Qualified
			 residential rental project bondsThe term qualified
			 residential rental project bond means, with respect to any State, any
			 qualified bond (as defined in section 141(e) of the Internal Revenue Code of
			 1986) if such bond—
					(A)is issued as part
			 of an issue 95 percent or more of the net proceeds of which are to be used to
			 provide qualified residential rental projects (within the meaning of section
			 142 of such Code), and
					(B)is taken into
			 account under section 146 of such Code with respect to the State ceiling
			 applicable to such State.
					(c)Subawards for
			 low-Income buildings
				(1)In
			 generalA State receiving a grant under this section shall use
			 such grant to make subawards to finance the construction or acquisition and
			 rehabilitation of qualified low-income buildings which have received the
			 corresponding allocation of qualified residential rental project bonds referred
			 to in subsection (b)(2).
				(2)Subawards
			 subject to same requirements as low-income housing credit
			 allocationsAny such subaward
			 with respect to any qualified low-income building may be in the form of a grant
			 or a loan of any duration and shall be made in the same manner and shall be
			 subject to the same limitations (including rent, income, and use restrictions
			 on such building) as an allocation of housing credit dollar amount allocated by
			 the State housing credit agency of such State under section 42 of the Internal
			 Revenue Code of 1986, except that such subawards shall not be limited by, or
			 otherwise affect, the State housing credit ceiling applicable to such
			 agency.
				(3)Compliance and
			 asset managementA State
			 receiving a grant under this section shall perform asset management functions
			 to ensure compliance with section 42 of the Internal Revenue Code of 1986 and
			 the long-term viability of buildings funded by any subaward under this section.
			 A State may collect reasonable fees from a subaward recipient to cover expenses
			 associated with the performance of its duties under this paragraph, including
			 the reasonable costs of administering such subawards. A State may retain an
			 agent or other private contractor to satisfy the requirements of this
			 paragraph.
				(4)RecaptureA State receiving a grant under this
			 section shall impose conditions or restrictions, including a requirement
			 providing for recapture, on any subaward under this section so as to assure
			 that the building with respect to which such subaward is made remains a
			 qualified low-income building during the compliance period. Any amounts of
			 recapture shall be proportional to the length of time of the noncompliance
			 compared to the 15-year compliance period and the percentage of qualified basis
			 out of compliance compared to the total qualified basis. Any such recapture
			 shall be payable to the Secretary of the Treasury for deposit in the general
			 fund of the Treasury and may be enforced by means of liens or such other
			 methods as the Secretary of the Treasury determines appropriate. A State
			 housing credit agency may subordinate any such lien (or other security
			 interest) to other loans made by third parties.
				(d)Reallocation of
			 bond authorityA State
			 housing credit agency shall establish a process in which applicants that are
			 allocated bonds and receive a subaward pursuant to subsection (c) are required
			 to demonstrate good faith efforts to obtain purchasers for such bonds. If a
			 subawardee is unable to obtain purchasers or if the State makes a determination
			 that reallocation of bond authority will increase the total funds available to
			 the State to build and rehabilitate affordable housing, a subawardee may return
			 its bond allocation to the State without affecting its subaward under
			 subsection (c) and the State may reallocate such bond authority only for
			 qualified residential rental projects. Reallocated bonds shall not be taken
			 into account for purposes of determining eligibility for low-income housing
			 credits under section 42(h)(4) of the Internal Revenue Code of 1986 or for
			 purposes of determining eligibility for grants under subsection (c).
			(e)Return of unused
			 grant fundsAny grant funds
			 not used to make subawards under this section before January 1, 2012, shall be
			 returned to the Secretary of the Treasury on such date. The portion of any
			 subaward which is not disbursed before such date shall be returned to the
			 Secretary of the Treasury on such date unless the subawardee has paid or
			 incurred before January 1, 2012, at least 30 percent of the subawardee’s total
			 adjusted basis in land and depreciable property that is reasonably expected to
			 be part of the low-income housing building with respect to which such subaward
			 is made. The portion of any subaward which is not disbursed before January 1,
			 2013, shall be returned to the Secretary of the Treasury on such date. Any
			 subawards returned to the State housing credit agency on or after January 1,
			 2012, shall be promptly returned to the Secretary of the Treasury. Any amounts
			 returned to the Secretary of the Treasury under this subsection shall be
			 deposited in the general fund of the Treasury.
			(f)DefinitionsAny
			 term used in this section which is also used in section 42 of the Internal
			 Revenue Code of 1986 shall have the same meaning for purposes of this section
			 as when used in such section 42. Any reference in this section to the Secretary
			 of the Treasury shall be treated as including the Secretary's delegate.
			(g)AppropriationsThere
			 is hereby appropriated to the Secretary of the Treasury such sums as may be
			 necessary to carry out this section.
			4.Coordination of
			 low-income housing credit with low-income housing grants
			(a)In
			 generalParagraph (9) of
			 section 42(i) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (B) as subparagraph (D) and by inserting after subparagraph (A)
			 the following new subparagraphs:
				
					(B)Reduction in
				state housing credit ceiling for low-income housing grants received in
				2010For purposes of this
				section, the amounts described in clauses (i) through (iv) of subsection
				(h)(3)(C) with respect to any State for 2010 shall each be reduced by so much
				of such amount as is taken into account in determining the amount of any grant
				to such State under section 2 of the Low
				Income Housing Tax Credit Exchange Expansion and Job Creation Act of
				2010.
					(C)Denial of credit
				for bond-subsidized buildings receiving subawards with 2010 grant
				fundsNo credit shall be determined under this section with
				respect to any qualified low-income building to the extent of the
				bond-subsidized credit amount determined with respect to such building under
				section 3 of the Low Income Housing Tax
				Credit Exchange Expansion and Job Creation Act of 2010 if any
				subaward is made with respect to such building under such
				section.
					.
			(b)Grants and loans
			 not To reduce basisSubparagraph (D) of section 42(i)(9) of such
			 Code, as redesignated by this section, is amended by striking by the
			 amount of any grant described in subparagraph (A) and inserting
			 by reason of any grant or loan made under section 1602 of the American
			 Recovery and Reinvestment Tax Act of 2009 or section 2 or 3 of the
			 Low Income Housing Tax Credit Exchange
			 Expansion and Job Creation Act of 2010.
			(c)Exclusion of
			 grants from gross incomeParagraph (9) of section 42(i) of such
			 Code, as amended by this section, is amended by adding at the end the following
			 new subparagraph:
				
					(E)Exclusion of
				grants from gross incomeAny
				grant made under section 1602 of the American Recovery and Reinvestment Tax Act
				of 2009 or section 2 or 3 of the Low Income Housing Tax Credit Exchange
				Extension Act of 2009 shall not be includible in the gross income or
				alternative minimum taxable income of the
				taxpayer.
					.
			(d)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after
			 December 31, 2009.
				(2)Reductions in
			 State housing credit ceilingSubparagraph (B) of section 42(i)(9)
			 of the Internal Revenue Code of 1986, as amended by subsection (a), shall apply
			 to determinations of State housing credit ceiling for calendar years after
			 2009.
				(3)Exclusion of
			 grants from gross incomeThe amendment made by subsection (c)
			 shall apply to taxable years ending after December 31, 2008.
				
